Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol Bunner on 08/03/21, and 08/04/21.
The application has been amended as follows: 
Claims 30, 32-36 have been cancelled.

On paragraph 0092, last line of the spec, --now U.S. Patent 8343615-- has been added between "," and "both".  

Allowable Subject Matter
Claims 16-21, 23-29 are allowed. The following is an examiner’s statement of reasons for allowance: Claims are allowed for the same reason indicated in office action mailed on 04/28/21. Raksha et al (2010/0040845) does not teach the diverter are from steel. In fact they are permanent magnets [0023], and not steel. 
Applicant’s arguments, see Remarks, filed 07/28/21, with respect to the rejection(s) of claim(s) 30 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn as the applicant amended the claims.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571272148.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712